      Case 1:20-cv-00233-JLS-JJM Document 27 Filed 07/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DARLENE McDAY, individually and as Executrix
of the Estate of DANTE TAYLOR, and TEMPLE
McDAY,
                          Plaintiffs,          No. 1:20-cv-00233-JLS-JJM
                 – against –

STEWART ECKERT, Superintendent, Wende
Correctional Facility, et al.,
                          Defendants.



             MEMORANDUM IN OPPOSITION TO DEFENDANTS’
     MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE MOVE
       Case 1:20-cv-00233-JLS-JJM Document 27 Filed 07/07/20 Page 2 of 5




                                 PRELIMINARY STATEMENT

       This is a civil rights action brought by Plaintiffs Darlene McDay and Temple McDay

arising from the horrific death of Darlene’s son, and Temple’s grandson, Dante Taylor. On

October 7, 2017, the day after he was beaten by correction officers almost beyond recognition,

Dante was found unresponsive in a keeplock unit in Wende Correctional Facility. He was

pronounced deceased from an apparent suicide shortly thereafter. Since that day, Plaintiffs have

been seeking accountability for Dante’s death. This case should proceed now without undue

delay. On that basis, Plaintiffs oppose the June 29, 2020 motion for extension of time to file an

answer or otherwise move filed on behalf of the ten non-moving Defendants. See ECF No. 25.

                                  FACTUAL BACKGROUND

       Plaintiffs filed this action on February 24, 2020. ECF No. 1 (Complaint). In the months

that followed, counsel for Plaintiffs, the Office of the Attorney General (“OAG”), DOCCS

Counsel’s Office, and counsel for the Office of Mental Health worked together to effect service

on all Defendants even in the midst of the Covid-19 pandemic.

       On April 15, 2020, counsel for Plaintiffs conferred with the OAG via telephone regarding

the deadline for responsive pleadings in this case. On that call, OAG counsel stated that it was

still in the process of completing conflict checks with regard to the individual Defendants in this

case. Plaintiff agreed to an extension of the deadline for responsive pleadings to May 29, 2020,

with the understanding that the OAG would diligently continue to make representation decisions

for the individual Defendants.

       In the days leading up to the May 29, 2020 filing deadline, OAG counsel again reached

out to counsel for Plaintiffs and stated that their conflict check was not yet complete. Counsel for

Plaintiffs and OAG counsel again conferred via telephone on May 29, 2020. Plaintiffs agreed to
       Case 1:20-cv-00233-JLS-JJM Document 27 Filed 07/07/20 Page 3 of 5




an additional 31-day extension, to June 29, 2020. Plaintiffs advised OAG counsel that by that

date, it would then have had four months to make representation decisions and Plaintiff would

not be able to consent to any further extensions.

       On June 29, 2020, the day on which all Defendants’ responses were due, OAG counsel

moved on behalf of the 10 non-moving Defendants for a 45-day extension of their deadline to

answer or otherwise move in response to the Complaint. This extension would be in addition to

the two months of extensions already afforded OAG counsel as a matter of professional courtesy

to resolve their conflict check.

                                           ARGUMENT

       The OAG has not met its burden to justify the grant of an additional extension.

Accordingly, Plaintiffs should not be made to wait an additional 45 days, with the possibility of

future requests for extensions by any incoming counsel retained to represent any individuals, to

move forward with their claims in this case.

       Factors to be considered in granting an extension to file a pleading include “the danger of

prejudice to the other party as well as the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith.” Biton v. Palestinian Interim Self-Gov't

Auth., 239 F.R.D. 1, 3 (D.D.C. 2006) (internal citation and quotation marks omitted). Here, the

OAG has had ample time to complete a conflict check on the Defendants, make representation

decisions, and determine whether certain Defendants will require the appointment of outside

counsel. Indeed, from March 3, 2020—the date that Plaintiffs began to effect service in this

action—to the most recent Answer deadline, the OAG has had 118 days, or roughly four months,

to complete this process. OAG had the ability, resources, and time to complete this process, and
       Case 1:20-cv-00233-JLS-JJM Document 27 Filed 07/07/20 Page 4 of 5




OAG has not given the Court or Plaintiff any indication as to why it has been unable to complete

this process. While we appreciate that the coronavirus pandemic has posed challenges to litigants

in some cases, here, the OAG’s ability to confer with the Defendants and determine their

representation position is not the type of activity that should have been hindered by the

coronavirus restrictions.

       Further, Plaintiffs will be prejudiced by ongoing extensions to Defendants’ pleading

deadline. Without a responsive pleading, Plaintiffs are unable to move forward with discovery or

motion practice. It is clear that some of the individual defendants will retain outside counsel, all

of whom will presumably request their own extensions once they appear. Therefore, a prompt

shift to the commencement of discovery of this case is not only necessary for Plaintiffs to prove

their claims, but also in both parties’ interests in forming a complete record in this case.

                                          CONCLUSION

       For the reasons stated above, Plaintiffs oppose Defendants’ motion for an extension of

time to file an answer or otherwise move, and ask that this Court deny the motion. In the

alternative, Plaintiffs ask that the Court set a more limited extension of 21 days, or whatever

more limited extension the Court sees fit to impose, and any other relief this Court deems

appropriate.

Dated: July 7, 2020                                    Respectfully submitted,
       New York, New York
                                                       EMERY CELLI BRINCKERHOFF
                                                       & ABADY LLP

                                                              /s/ Katherine Rosenfeld
                                                       Katherine Rosenfeld
                                                       Marissa R. Benavides
                                                       600 Fifth Avenue, 10th Floor
                                                       New York, New York 10020
                                                       (212) 763-5000

                                                       Attorneys for Plaintiffs
       Case 1:20-cv-00233-JLS-JJM Document 27 Filed 07/07/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020, a true and correct copy of the foregoing
Memorandum in Opposition to Defendants’ Motion for Extension of Time to Answer or
Otherwise Move was filed with the Court and served on all counsel of record via operation of the
Court’s CM/ECF system.




                                                  /s/ Katherine Rosenfeld
                                                 Katherine Rosenfeld

                                                 Attorney for Plaintiffs
